The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The Abstract does not describe how the shape of the brushes is adjusted. The brushes are mounted on an expandable conical capsule and adding air and removing air changes the shape and thus adjusts the shape of the brush contour to accommodate different shape and size wheels for deburring. 
The disclosure is objected to because of the following informalities: the specification is entirely unclear. The Summary of the specification is confusing and does not make clear exactly what is being done and how deburring is achieved.   Are the brush systems abrasive for removing burrs? How is deburring achieved? The SUMMARY on page 2 merely lists all the components and numerals but does not give a summary of how the device operates. 
The Detailed Description of apparatus and all the components is an aggregation of elements not structurally related to recite exactly how a workpiece is clamped and how deburring is achieved. How does clamping system clamp workpiece? How do brushes remove burrs?  Are they abrasive? Do the burrs have various shapes or the wheel?  The Detailed Description has problems too numerous to mention each one.  How do the brushes deburr an object? Are they abrasive? Are there two abrasive brushes for each deburring unit? The brush is not labeled in the figures. The wheel/workpiece is not labeled in the figures. These are the primary aspects og the invention and are not labeled.  How does the brush deburr? The terms ‘right’ and ‘left’ , ‘above,’ below’ are confusing and depend on orientation. All the drawings do not show common elements from one figure to the next and therefore it is unclear how they are related.  Thorough review and appropriate correction is required.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: there are no elements listed in Figures 2, 3.  Figure 1 and fig 2 and 3 do show common elements and therefore it is unclear how the drawings are related. Figure 1 is so small the numerals can hardly be made out. The wheel/workpiece and the brush is not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim is completely unclear as to how the elements function to perform a deburring operation. Is the deburring device an abrasive? Do the brushes change shape with expanding and deflating capsule? How many ‘brushes?’ 
The claims and specification do clearly describe a way as to enable one to use the invention.  The claims are an aggregation of elements not structurally correlated to adequately describe the element’s respective function to carry out clamping of a workpiece and deburring the workpiece. There is nothing in the claim that recites what actually does the deburring. How is the workpiece held and how deburring is achieved. The claim is just a list of elements that are not properly described in a way to carry out invention. The claim is replete with 112 issues too many to cite each one.  For example, there are many references to air compressors, sleeves, guide rails, sliders, cylinders, but they are not clearly distinguished in the body of the claims. Is the ‘upper air compressor’ part of the ‘air compressors’ from line 4? What is the difference between ‘cylinders,’ ‘upper cylinder,’ and ‘lower cylinder?’ The claim does not make sense and the elements are not clearly described as to understand or use invention. Thorough review and appropriate corrections are required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claim is completely unclear as to how the elements function to perform a deburring operation. Is the deburring device an abrasive? Do the brushes change shape with expanding and deflating capsule? How many ‘brushes?’ 
The claims and specification do clearly describe a way as to enable one to use the invention.  The claims are an aggregation of elements not structurally correlated to adequately describe the element’s respective function to carry out clamping of a workpiece and deburring the workpiece. There is nothing in the claim that recites what actually does the deburring. How is the workpiece held and how deburring is achieved. The claim is just a list of elements that are not properly described in a way to carry out invention. The claim is replete with 112 issues too many to cite each one.  For example, there are many references to air compressors, sleeves, guide rails, sliders, cylinders, but they are not clearly distinguished in the body of the claims. Is the ‘upper air compressor’ part of the ‘air compressors’ from line 4? What is the difference between ‘cylinders,’ ‘upper cylinder,’ and ‘lower cylinder?’ The claim does not make sense and the elements are not clearly described as to understand or use invention. 
Line 10, ‘the center of the feed platform’ lacks antecedence. The different upper and lower air compressors and the generic ‘compressors’ are unclear. ‘the output end of the compressor’ refers to which of the compressors? The upper, lower or one of the plurality? The elements listed in the beginning of the claim are not properly described in the body of the claim with structural relation to other elements. Line 20, ‘the inner wall’ lacks antecedence.
There is nothing in the claim that recites what actually does the deburring. How is the workpiece held and how deburring is achieved. The claim is just a list of elements that are not properly described and related in a way to carry out invention. The claim is replete with 112 issues too many to cite each one. Claim 2, likewise, has antecedent problems and structural relation problems as claim 1, too many to mention each one.  Thorough review and appropriate corrections are required.
Allowable Subject Matter
Claims 1,2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar brush devices for removing burrs.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
August 13, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723